Citation Nr: 1047200	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a low back disability, 
as secondary to a service-connected disability. 

3.  Entitlement to service connection for hypertension, as 
secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky and from a July 2006 decision of the VA RO in St. Louis, 
Missouri.  [Due to the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the RO in Louisville, 
Kentucky.]  


FINDINGS OF FACT

1.  A chronic right knee disability was not shown until more than 
three decades after separation from active duty and has not been 
shown by competent medical, or competent and credible lay, 
evidence of record to be related to the Veteran's active duty.  

2.  Degenerative joint and degenerative disc disease of the 
lumbar spine has not been shown to have been caused, or 
aggravated, by a service-connected disability.

3.  Hypertension has not been shown to have been caused, or 
aggravated, by a service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by 
active military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

2.  Degenerative joint and degenerative disc disease of the 
lumbar spine is not secondary to a service-connected disability.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2010).  

3.  Hypertension is not secondary to a service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in November 2004.  This letter informed the Veteran of 
what evidence was required to substantiate his service connection 
claims on direct and secondary bases and of his and VA's 
respective duties for obtaining evidence.  A March 2006 letter 
informed the Veteran as to the law pertaining to the assignment 
of a disability rating and effective date as the Court required 
in Dingess.

Clearly, only the November 2004 letter was issued prior to the 
RO's initial adjudication of the Veteran's appeal in May 2005.  
The timing defect of the March 2006 letter, however, was cured by 
the RO's subsequent readjudication of the Veteran's appeal and 
issuance of a statement of the case in July 2007 and supplemental 
statement of the case in January 2008.  Accordingly, the Board 
finds no prejudice to the Veteran in this regard.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and that there is no 
reasonable possibility that further assistance would aid in 
substantiating such claims.  In particular, the record contains 
the Veteran's service treatment records, VA outpatient medical 
records, and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with multiple VA examinations in February 
2006.  These examinations were conducted by the same VA examiner 
who reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical examinations 
and rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record, and pertinent to the 
rating criteria.  Supporting rationale was also provided for the 
opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Thus, the Board concludes that the examinations are adequate for 
adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  

In this regard, the Board acknowledges that, in November 2010, 
the Veteran's representative argued that the February 2006 VA 
knee examination was inadequate for adjudication purposes because 
the examiner relied on the absence of evidence documenting 
ongoing knee problems in determining that the Veteran's 
disability was less likely as not related to his military 
service.  The representative argued that relying solely on the 
absence of contemporaneous treatment in determining that a 
disability was not related to service was prohibited by the 
Federal Circuit's in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Upon review, the Board disagrees with the 
representative's description of the February 2006 VA examiner's 
opinion.  As discussed in detail below, the VA examiner based his 
opinion on the nature of the Veteran's in-service injury and his 
negative separation examination, along with the lack of ongoing 
treatment records.  

The Veteran's representative has also argued that the opinion 
contained in the February 2006 VA spine examination was 
inadequate because the examiner did not comment on whether the 
Veteran's right knee disability resulted in an altered gait on 
days other than when the examination was conducted, or whether he 
had taken his medication prior to the examination.  The Board 
disagrees.  Specifically, flare ups of the Veteran's knee 
disability were specifically addressed by the VA examiner when he 
conducted the Veteran's knee examination and an altered gait was 
not identified.  The Veteran's gait was also noted to be normal 
during his VA spine examination.  Moreover, even if the Board 
were to assume that the Veteran had an altered gait on days other 
than when the VA examination was conducted, the Veteran and his 
representative have not identified when these symptoms would 
manifest.  The examination report indicated that the Veteran 
experiences flare ups of his right knee once a week for several 
hours.  Compare Ardison v. Brown, 6 Vet. App. 405, 408 (1994) 
[where fluctuating conditions escape detection on examination, VA 
must conduct an examination during the active stage of the 
disease] with Voerth v. West, 13 Vet. App. 117, 122-3 (1999) [" 
. . . in Ardison the appellant's worsened condition would last 
weeks or months while here the appellant's worsened condition 
would last only a day or two."]  In this case, there is no 
evidence of any specific periods of flare-ups.  Indeed, in this 
regard, the Board notes that available outpatient treatment 
records do not provide any additional evidence or information in 
this matter.  

Accordingly, and based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and that no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to his appeal.  Essentially, all available evidence 
that could substantiate these claims has been obtained. There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained. 

Further, the Board observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has declined to exercise 
his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

II.  Analysis 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim. 
There must be competent medical evidence, unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disorder, 
there must be (1) competent and credible evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
decision as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999). 

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

Also, service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 3.310.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

      A.  Right Knee

With respect to the first Hickson element, the Veteran was 
diagnosed with degenerative joint disease of the medial 
compartment of the right knee during the February 2006 VA 
examination.  The record indicates that he underwent total right 
knee arthroplasty surgery in June 2007.  Evidence of a current 
disability has therefore been demonstrated. 

With respect to the second Hickson element, the Veteran's service 
treatment records indicate that he injured his right knee in July 
1963.  On his July 1965 self-report of physical history, he 
indicated that he had, or previously had, a "'trick' or locked 
knee" but stated that he was "in good health."  Although the 
separation examination revealed no knee abnormalities, the 
Veteran's service treatment records clearly indicate the presence 
of in-service knee injury.  

With respect to the third Hickson element, the Veteran was 
afforded a VA examination in February 2006.  After reviewing the 
claims folder and examining the Veteran, the VA examiner stated 
that the in-service right knee injury that the Veteran's 
sustained was "minimal."  It was noted that his knee was rested 
for "2 weeks and [that] he was able to then return to his work 
doing required tasks without restrictions for the next two years.  
There was no further treatment of the right knee during military 
service," and, although the Veteran mentioned having previously 
had a trick or locked knee at separation, no pathology associated 
with that injury was demonstrated at the discharge evaluation.  
As a result, the February 2006 VA examiner found that the Veteran 
suffered an "acute knee injury" during service which is "less 
likely as not" the cause of his current right knee disability.  
Significantly, there are no competent opinions to the contrary.

To the extent that the Veteran contends that a medical 
relationship exists between his right knee disability and 
service, any such statements offered in support of the Veteran's 
claim do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Specifically, the 
record does not indicate that the Veteran has the requisite 
medical experience or training necessary to opine on complex 
matters such as the etiology of his right knee disability. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  However, there are no medical records 
indicating that the Veteran had knee problems for more than three 
decades after he separated from service (e.g., long after the end 
of the one year presumptive period found in 38 C.F.R. 
§ 3.309(a)).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see also 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must be 
medical evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent].  

While the Board is cognizant that the Veteran has stated that he 
has had right knee pain since separating from service, the Board 
finds his statements to be not credible based on the negative 
separation examination, the lack of complaints or treatment for a 
right knee disability for more than three decades after he 
separated from service, and the February 2006 VA examiner's 
description of the Veteran's in-service injury as "acute."  In 
making this determination, the Board has considered the Federal 
Circuit's holding in Buchanan.  However, as noted immediately 
above, the Board has found that the Veteran's statements lack 
credibility based on numerous reasons, not solely the absence of 
contemporaneous treatment records.  Continuity of symptomatology 
after service has therefore not been demonstrated.  Accordingly, 
Hickson element (3) has not been met, and the Veteran's claim 
fails on this basis alone.

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a right 
knee disability.  The benefit of the doubt rule is not for 
application because the evidence is not in relative equipoise.  
Entitlement to service connection for a right knee disability is, 
therefore, denied. 

      B.  Low Back

As an initial matter, the Board notes that the Veteran has not 
contended that his low back disability is directly due to 
service, and the evidence of record does not so suggest.  
Specifically, the service treatment records are completely 
negative for complaints of, treatment for, or findings of a low 
back disability.  In fact, the Veteran has not described any in-
service low back injury but, rather, has argued that his right 
knee disability has caused his back disability.  See the November 
2004 claim; see also the July 2007 substantive appeal.  
Accordingly, the Board's analysis will address only the matter of 
secondary service connection. 

With respect to evidence of a current disability, the Veteran was 
diagnosed with degenerative disc and degenerative joint disease 
of his lumbar spine during the February 2006 VA examination.  The 
first Wallin element has therefore been met. 

With respect to the second Wallin element (evidence of a service-
connected disability), as noted above, the Board finds that 
service connection for a right knee disability is not warranted.  
Additionally, service connection is not currently in effect for 
any other disability.  Consequently, the second Wallin element 
has not been met, and the Veteran's claim fails on this basis 
alone. 

With respect to third Wallin element (evidence of a connection 
between a service-connected disability and the claimed disorder), 
in the absence of a service-connected disability it naturally 
follows that a medical nexus is also lacking.  Such is the case 
here.  Following a review of the Veteran's claims folder and a 
physical examination, the February 2006 VA examiner stated that 
the Veteran has not displayed a gait disorder, and, for "the 
examiner to relate . . . [the Veteran's] back condition to a knee 
condition, there must be an imbalance in the structure of the 
lower extremities (a short leg) or a gait disorder to cause in 
increase in low back pain or degenerative joint disease of the 
lumbar spine."  There are no competent opinions to the contrary. 

To the extent that the Veteran contends that a medical 
relationship exists between his back disability and his right 
knee disability, any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence and 
cannot be accepted by the Board.  See Espiritu supra.  As noted 
above, the record does not indicate that the Veteran has had the 
requisite medical experience or training necessary to opine on 
complex medical matters such as the etiology of his current 
hypertension.  

In any event, and for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a low 
back disability, as secondary to a service-connected disability.  
Of particular significance to the Board in this matter is the 
fact that the Veteran does not have a service-connected 
disability.  Thus, the benefit sought on appeal is denied.

      C.  Hypertension

As an initial matter, the Veteran has not contended that his 
hypertension is directly due to service, and the evidence of 
record does not so suggest.  Specifically, the Veteran's service 
treatment records are completely negative for any complaint of, 
treatment for, or finding of hypertension.  The Veteran has not 
indicated that he had hypertension during service, but, instead, 
has argued that the pain from his knee and back disabilities has 
resulted in consistently elevated blood pressure readings (e.g., 
hypertension).  See the November 2004 claim.  Accordingly, the 
Board's analysis will address only the matter of secondary 
service connection. 

With respect to the first Wallin element, the record indicates 
that the Veteran has been diagnosed with hypertension.  See the 
February 2006 VA examination report. 

With respect to the second Wallin element, evidence of a service-
connected disability, as noted above, the Board finds that 
service connection for right knee and low back disabilities is 
not warranted.  Additionally, service connection is not currently 
in effect for any other disability.  Consequently, the second 
Wallin element has not been met, and the Veteran's claim fails on 
this basis alone.

With respect to third Wallin element, in the absence of a 
service-connected disability, it naturally follows that a medical 
nexus is lacking also.  Such is the case here.  Following a 
review of the Veteran's claims folder and a physical examination, 
the February 2006 VA examiner stated that "elevations of blood 
pressure can be related to [an] acute injury" but that these 
elevations would be transient.  The examiner indicated that, 
while the cause of essential hypertension is unknown, 
"persistent elevations of blood pressure . . . [are] not related 
to chronic pain from an old injury."  There are no other 
competent opinions to the contrary.  

To the extent that the Veteran contends that a medical 
relationship exists between his hypertension and his right knee 
or low back disability, any such statements offered in support of 
this claim do not constitute competent medical evidence and 
cannot be accepted by the Board.  See Espiritu supra.  As noted 
above, the record does not indicate that the Veteran has had the 
requisite medical experience or training necessary to opine on 
complex medical matters such as the etiology of his current back 
disability.  

The Board acknowledges that, while the February 2006 VA examiner 
essentially found that pain did not cause the Veteran's 
hypertension, the examiner did not specifically opine as to 
whether this pain aggravated the Veteran's hypertension.  In any 
event, and of particular importance in this matter, is the fact 
that the Veteran does not have a service-connected disability.  
Accordingly, the benefit sought on appeal is denied.

ORDER

Entitlement to service connection for a right knee disability is 
denied. 

Entitlement to service connection for a low back disability, as 
secondary to a service-connected disability, is denied. 

Entitlement to service connection for hypertension, as secondary 
to a service-connected disability, is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


